Exhibit 10.1

STANDSTILL AGREEMENT

This Standstill Agreement (this “Agreement”) is made and entered into as of
January 13, 2009 between Autobytel Inc., a Delaware corporation (the “Company”),
CCM Master Qualified Fund, Ltd., a Cayman Islands exempted company (“CCM”),
Coghill Capital Management LLC (“Coghill Management”) and Clint Coghill (Clint
Coghill, Coghill Management and CCM are collectively herein after referred to as
the “Stockholder”) . The Company and the Stockholder are referred to herein as
the “Parties.”

WITNESSETH

WHEREAS, the Stockholder has filed a Schedule 13G, as amended, under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), with the
Securities and Exchange Commission indicating the Stockholder’s Beneficial
Ownership (as defined below) of 4,281,610 shares of common stock of the Company,
par value $0.001 per share (the “Common Stock”), and subsequently acquired
106,800, giving it Beneficial Ownership of a total of 4,388,410 shares of Common
Stock representing approximately 9.7% of the total outstanding Common Shares (as
defined below) as of the date hereof;

WHEREAS, the Stockholder has stated to the Company that the Stockholder is
obligated to purchase an additional 3,730,000 shares of Common Stock (the
“Additional Shares”) pursuant to put options it entered into if those put
options are exercised on January 14, 2009 thereby increasing the Stockholder’s
total Beneficial Ownership interest up to seventeen point ninety-five percent
(17.95%) of the total outstanding Common Shares;

WHEREAS, the Stockholder has entered into total return equity swap agreements
(the “Swaps”) with certain counter parties relating to 3,894,023 shares of
Common Stock in the aggregate (the “Reference Shares”), that provide that
(i) the Stockholder will be obligated to pay to the broker any capital
depreciation of the Reference Shares as of maturity, plus interest, and (ii) the
broker will be obligated to pay to the Stockholder any capital appreciation of
the Reference Shares as of maturity, and (iii) all balances under the Swaps will
be cash settled at maturity and there will be no transfer of voting or
dispositive power over the Reference Shares;

WHEREAS, the Company is party to that certain rights agreement, dated as of
July 30, 2004, by and between the Company and U.S. Stock Transfer Corporation
(the “Rights Plan”) that is triggered in the event any one person or group
acquires a Beneficial Ownership interest of fifteen percent (15%) or more of the
then outstanding Common Shares (subject to certain exceptions as set forth in
the Rights Plan);

WHEREAS, the Stockholder has asked the Company to amend the Rights Plan to allow
it to purchase the Additional Shares without triggering the Rights Plan; and

WHEREAS, the Company is willing to amend the Rights Plan but only if the
Stockholder agrees to enter into this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the Parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

(a) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act, as in effect on the date of the Rights Plan; provided, however, that the
limited partners of a limited partnership shall not be deemed to be Associates
of such limited partnership solely by virtue of their limited partnership
interests.

(b) “Agreement” shall mean this Agreement as in effect on the date hereof and as
hereafter from time to time amended, modified or supplemented in writing in
accordance with the terms hereof.

(c) A Person shall be deemed the “Beneficial Owner” or to have “Beneficial
Ownership” of and shall be deemed to “beneficially own” any securities:

(i) which such Person or any of such Person’s Affiliates or Associates is deemed
to beneficially own, within the meaning of Rule 13d-3 of the General Rules and
Regulations under the Exchange Act as in effect on the date of the Rights Plan;

(ii) which such Person or any of such Person’s Affiliates or Associates has
(A) the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of securities)
other than agreements between the Company and any Person pursuant to which the
right to purchase securities is conditioned upon the achievement of milestones
which have not yet been achieved or upon the exercise of conversion rights,
exchange rights, rights (other than the Rights), warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, securities tendered pursuant to a tender or
exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates or Associates until such tendered securities are accepted for
purchase or exchange; or (B) the right to vote pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security if the
agreement, arrangement or understanding to vote such security (1) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations promulgated under the Exchange Act, and (2) is
not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

 

2



--------------------------------------------------------------------------------

(iii) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities) for the purpose of acquiring, holding, voting
(except to the extent contemplated by the proviso to Section 1.1(c)(ii)(B)
hereof) or disposing of any securities of the Company; provided, however, that
an agreement, arrangement or understanding for purposes of this
Section 1.1(c)(iii) shall not be deemed to include actions, including any
agreement, arrangement or understanding, or statements by (i) any member of the
Board of Directors, as comprised on the date of the Rights Agreement (the
“Existing Directors”), (ii) any subsequent directors of the Company who have
been nominated by a majority of the Existing Directors (the “Successor
Directors”), or (iii) any subsequent member of the Board of Directors who is
elected by a majority of the Existing Directors and/or Successor Directors,
nominating as a group.

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase, “then outstanding,” when used with reference to a Person’s
Beneficial Ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed the Beneficial Owner hereunder.

(d) “Common Shares” shall mean the shares of the Common Stock; provided,
however, that, “Common Shares,” when used in this Agreement in connection with a
specific reference to any Person other than the Company, shall mean the capital
stock (or equity interest) with the greatest voting power of such other Person
or, if such other Person is a Subsidiary of another Person, the Person or
Persons which ultimately control such first-mentioned Person.

(e) “Company Acquisition Transaction” shall mean (i) the commencement (within
the meaning of Rule 14d-2 of the General Rules and Regulations under the
Exchange Act) of a tender or exchange offer by a third party for at least
fifteen percent (15%) of the then outstanding capital stock of the Company or
any direct or indirect Subsidiary of the Company, (ii) the commencement by a
third party of a proxy contest with respect to the election of any directors of
the Company, (iii) any sale, license, lease, exchange, transfer, disposition or
acquisition of any portion of the business or assets of the Company or any
direct or indirect Subsidiary of the Company (other than in the ordinary course
of business), or (iv) any merger, consolidation, business combination, share
exchange, reorganization, recapitalization, restructuring, liquidation,
dissolution or similar transaction or series of related transactions involving
the Company or any direct or indirect Subsidiary of the Company.

(f) “Governmental Authority” shall mean any United States (federal, state,
local) or foreign court or tribunal, or administrative, governmental or
regulatory body, agency or authority.

(g) “Group” shall have the meaning set forth in Section 13(d)(3) of the Exchange
Act and Rule 13d-5 of the General Rules and Regulations under the Exchange Act.

 

3



--------------------------------------------------------------------------------

(h) “Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, trust, association, unincorporated
organization, group or other entity, and shall include any successor (by merger
or otherwise) of such entity.

(i) “Subsidiary” of any Person shall mean any corporation or other entity of
which a majority of the voting power of the voting equity securities or equity
interest is owned, directly or indirectly, by such Person.

1.2 Capitalized Terms. All other capitalized terms used herein but not defined
shall have the meanings ascribed to such terms in the Rights Plan.

ARTICLE 2

STANDSTILL

2.1 Standstill Provisions. During any period commencing on the date of this
Agreement that the Stockholder and its Affiliates and Associates collectively
Beneficially Own in excess of 9.7% (adjusted to reflect any future acquisition
of any Common Shares by the Company, any combination or reverse split or similar
action by the Company which, by reducing the number of shares outstanding,
increases the proportionate number of shares Beneficially Owned by the
Stockholder so long as the Stockholder and its Affiliates and Associates do not
acquire an additional share of Common Stock after any such event) of the then
outstanding Common Shares (the “Standstill Period”), except pursuant to a
negotiated transaction with the Stockholder approved by the board of directors
of the Company (the “Board”), none of the Persons comprising the Stockholder
will, in any manner, directly or indirectly:

(a) make, effect, initiate, cause or participate in (i) any acquisition of
Beneficial Ownership of any securities of the Company or any securities of any
Subsidiary or other Affiliate or Associate of the Company if such acquisition
would result in the Stockholder and its Affiliates and Associates collectively
Beneficially Owning fifteen percent 15% or more of the then outstanding Common
Shares other than the Additional Shares and then only in respect of such
transaction and no other further purchase, (ii) any Company Acquisition
Transaction, or (iii) any “solicitation” of “proxies” (as those terms are
defined in Rule 14a-1 of the General Rules and Regulations under the Exchange
Act) or consents with respect to any securities of the Company;

(b) nominate or seek to nominate any person to the Board or otherwise act, alone
or in concert with others, to seek to control or influence the management, Board
or policies of the Company;

(c) take any action which might force the Company to make a public announcement
regarding any of the types of matters set forth in subsection (a) of this
Section 2.1;

(d) request or propose that the Company (or its directors, officers, employees
or agents), directly or indirectly, amend or waive any provision of this
Section 2.1, including this subsection (d);

 

4



--------------------------------------------------------------------------------

(e) agree or offer to take, or encourage or propose (publicly or otherwise) the
taking of, any action referred to in subsections (a), (b), (c) or (d) of this
Section 2.1;

(f) assist, induce or encourage any other Person to take any action referred to
in subsections (a), (b), (c) or (d) of this Section 2.1; or

(g) enter into any discussions or arrangements with any third party with respect
to the taking of any action referred to in subsections (a), (b), (c) or (d) of
this Section 2.1.

2.2 Termination of Standstill Provisions. The provisions of Section 2.1 shall
terminate and be of no further force and effect in the event (i) any Person or
Group shall have commenced a Company Acquisition Transaction independent of any
action of the Stockholder and none of the Persons comprising the Stockholder nor
the Stockholder is at such time in breach of this Agreement, or (ii) the Board
shall have endorsed, approved, recommended, or resolved to endorse, approve or
recommend a Company Acquisition Transaction. All of the provisions of
Section 2.1 shall be reinstated and shall apply in full force according to their
terms in the event that: (A) if the provisions of Section 2.1 shall have
terminated as the result of a tender offer, such tender offer (as originally
made or as amended or modified) shall have terminated (without closing) prior to
the commencement of a tender offer by the Stockholder or any of its Affiliates
or Associates that would have been permitted to be made pursuant to the first
sentence of this Section 2.2 as a result of such third-party tender offer,
(B) any tender offer by the Stockholder or any of its Affiliates or Associates
(as originally made or as extended or modified) that was permitted to be made
pursuant to this Section 2.2 shall have terminated (without closing); or (C) if
the provisions of Section 2.1 shall have terminated as a result of any action by
the Board referred to in clause (ii) of the first sentence of this Section 2.2,
the Board shall have determined not to take any of such actions (and no such
transaction considered by the Board shall have closed) prior to the commencement
of a tender offer by the Stockholder that would have been permitted to be made
pursuant to this Section 2.2 as a result of the initial determination of the
Board referred to in clause (ii) of the first sentence of this Section 2.2,
unless prior to such determination by the Board not to take any such actions,
any event referred to in clause (i) of the first sentence of this Section 2.2
shall have occurred. Upon reinstatement of the provisions of Section 2.2, the
provisions of this Section 2.2 shall continue to govern in the event that any of
the events described in clauses (i) and (ii) of the first sentence of this
Section 2.2 shall occur. Upon the closing of any tender offer for or acquisition
of any securities of the Company or rights or options to acquire any such
securities by the Stockholder or any of its Affiliates or Associates that would
have been prohibited by the provisions of Section 2.1 but for the provisions of
this Section 2.2, all provisions of Section 2.1 and 2.2 shall terminate.

2.3 Voting. During the Standstill Period, each Person comprising the Stockholder
shall vote any and all Common Shares Beneficially Owned by the Stockholder as of
the date hereof, together with any Common Shares acquired by the Stockholder
after the date of this Agreement, whether pursuant to the exercise of any
convertible security Beneficially Owned by the Stockholder or otherwise, in the
same proportion as the votes cast by all other voting stockholders of the
Company.

 

5



--------------------------------------------------------------------------------

2.4 Sales of Shares of Common Stock. During the Standstill Period each person
comprising the Stockholder will only sell shares of Common Stock in open market
transactions on the NASDAQ Stock Market or on such principal stock exchange as
the Common Stock is then listed for trading or in private transactions so long
as any sale in a private transaction is not to any Person or Group who the
Stockholder reasonably believes after due inquiry Beneficially Owns or as a
result of such transaction would Beneficially Own more than five percent (5%) of
the then outstanding Common Shares.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Each Party hereto represents and warrants to the other as follows:

(a) Authorization. Such Party has the requisite power, authority and legal
capacity to execute, deliver and perform and to consummate the transactions
contemplated by this Agreement. This Agreement constitutes a legal, valid and
binding obligation of such Party, enforceable against such Party in accordance
with its terms, except as such enforcement may be limited by any applicable
bankruptcy, insolvency, moratorium or similar law affecting creditors’ rights
generally.

(b) No Consents. No consent of any Governmental Authority or other person is
required to be obtained by such Party in connection with the execution and
delivery by such Party of this Agreement.

3.2 The Stockholder represents and warrants to the Company as follows:

As of the date hereof, the Stockholder and its Affiliates and Associates
collectively Beneficially Own 4,388,410 shares of Common Stock, are obligated to
purchase another 3,730,000 shares of Common Stock and have no other interest in
the capital stock of the Company.

ARTICLE 4

MISCELLANEOUS

4.1 Severability. If any term, provision, covenant or restriction of this
Agreement is determined by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect.

4.2 Specific Enforcement. The Parties hereto acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions of this
Agreement (without the necessity of posting any bond), this being in addition to
any other remedy to which they may be entitled by law or equity.

 

6



--------------------------------------------------------------------------------

4.3 Further Assurances. The Stockholder shall use its reasonable best efforts to
cause its Affiliates and Associates to comply in all respects with the
provisions of this Agreement applicable to the Stockholder to the same extent as
if such Affiliates and Associates were original parties hereto.

4.4 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the matters covered hereby and
thereby. This Agreement may be amended only by an agreement in writing executed
by the Parties hereto. The Parties hereto may amend this Agreement without
notice to or the consent of any third party, including any Affiliate or
Associate of the Stockholder.

4.5 Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be effective (a) when personally
delivered or transmitted by facsimile or other electronic means, such as
electronic mail, on a business day during normal business hours where such
notice is to be received at the address or number designated below, (b) on the
business day when verification of delivery is obtained when sent by fully paid
overnight courier, or (c) on the business day that is three (3) days following
the date of mailing by courier, fully prepaid, addressed to such address,
whichever shall first occur. The addresses for such communications shall be:

 

If to the Company:   Autobytel Inc.   18872 MacArthur Boulevard   Irvine,
California 92612-1400   Facsimile: (949) 797-0484   Email: glennf@autobytel.com
  Attention: General Counsel With a copy to:   Paul, Hastings, Janofsky & Walker
LLP   55 Second Street, 24th Floor   San Francisco, CA 94118   Facsimile: (415)
856-7100   Email: thomaspollock@paulhastings.com   Attention: Thomas R. Pollock
If to the Stockholder:   CCM Small Cap Value Fund, Ltd.   c/o Morgan Stanley
Fund Services (Cayman) Ltd.   Century Yard, 4th Floor   Cricket Square, Hutchins
Drive   PO Box 2681GT   Grand Cayman, Cayman Islands   British West Indies With
a copy to:   Coghill Capital Management, L.L.C.   One North Wacker Drive, Suite
4350   Chicago, Illinois 60606   Facsimile: 312-324-2001   Email:
ccoghill@coghillcapital.com   Attention: Clint D. Coghill

 

7



--------------------------------------------------------------------------------

Any Party hereto may from time to time change its address for notices under this
Section 4.5 by giving at least five (5) days’ notice of such changed address to
the other Party hereto.

4.6 Waivers. No waiver by either Party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future thereof or a waiver of any other provision,
condition or requirement of this Agreement; nor shall any delay or omission of
either Party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.

4.7 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions of this Agreement.

4.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their successors and legal representatives. No
Party shall assign this Agreement or any rights hereunder without the prior
written consent of the other Party (which consent may be withheld for any reason
in the sole discretion of the Party from whom consent is sought) except to a
successor of all or substantially all of the business or assets of such Party
and in the case of the Stockholder to such Person as part of such transaction to
whom all of the shares of Common Stock are transferred so long as such Person
agrees in advance in writing to be subject to this Agreement.

4.9 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the Parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision of this Agreement be enforced by,
any other person.

4.10 Governing Law; Venue. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the principles of conflicts of laws. The parties hereby irrevocably submit to
the jurisdiction of the courts of the State of Delaware and the federal courts
located in the State of Delaware in respect of the interpretation and
enforcement of the provisions of this Agreement.

4.11 Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile), each of which when so executed and delivered shall be
deemed an original, but both such counterparts shall together constitute one and
the same instrument.

[Remainder of this page is intentionally blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

 

AUTOBYTEL INC. By   /s/ Glenn E. Fuller   Name:   Glenn E. Fuller   Title:   SVP
and Secretary CCM MASTER QUALIFIED FUND, LTD. By   /s/ Clint D. Coghill   Name:
  Clint D. Coghill   Title:   Director COGHILL CAPITAL MANAGEMENT LLC By:   /s/
Jim Schuler   Name:   Jim Schuler   Title:   Vice President CLINT D. COGHILL  
/s/ Clint D. Coghill

 

9